PER CURIAM.
This is an appeal from a judgment of the City Court dismissing the plaintiff’s complaint at the end of the whole case, and also from the order denying plaintiff’s motion for a new trial.
It is unnecessary for us to determine whether the proceedings in the Supreme Court on application for the mandamus were or were not *355a determination of the issues in this action, because it clearly appears that the husband of the plaintiff had been suspended by the defendant prior to his death.
Judgment and order appealed from affirmed, with costs.